Citation Nr: 1706445	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-42 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for deviated nasal septum. 

3. Entitlement to service connection for sleep apnea. 

4. Entitlement to service connection for a low back disorder. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel. 


INTRODUCTION

The Veteran had active service from November 1978 until January 1983. 

These matters come before the Board of Veterans' Appeals from January 2007, May 2009, and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

A travel board hearing was held before the undersigned veterans law judge (VLJ) in September 2013 in San Antonio, Texas. 

In February 2015, the Board issued a decision re-opening the claims for tinnitus, sleep apnea and deviated septum but denying all claims for service connection including for the low back disorder. 

In June 2016, a Joint Motion for Partial Remand (JMR) was filed in the Court of Appeals for Veterans Claims (CAVC). The motion noted that the issue of three claims being re-opened would not be disturbed due to the fact that by statute the Court is prohibited from reversing findings of fact that are favorable to a claimant. Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007). The motion, did remand the four existing issues for reasons that will be discussed below. 

The issues of service connection for a low back disorder, tinnitus, deviated septum and sleep apnea are REMANDED to the Agency of Original Jurisdiction (AOJ).

 

 


REMAND

In terms of the claims for tinnitus and deviated nasal septum, the JMR found that the Veteran had a September 2013 hearing before a hearing officer that did not adequately explain the element of nexus had to be established and that the Veteran could submit additional evidence addressing this element for tinnitus and deviated nasal septum. The JMR found that the hearing officer did not explain the relevant issues that are relevant and material to substantiate the claim as required under Bryant. Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010). The JMR indicated that the Veteran is entitled to a new hearing and may submit additional evidence and arguments on the questions at issue. Finally, the JMR instructed the Board to obtain copies of the Appellant's Brief, the JMR and the Court's order and incorporate them into the Veteran's claims file. 

The Board contacted the Veteran to ensure he wanted a new hearing for these two issues. He indicated in a December 2016 response that he wanted a travel board hearing for the issues of tinnitus and a deviated nasal septum. The Veteran asked on his response sheet "what about my other issues, back and sleep apnea?" The CAVC has recently held that, under 38 U.S.C. § 7107(b), a claimant is entitled upon request to a Board hearing following a remand from the Court. Cook v. Snyder, No. 15-0873 (U.S. Court of Appeals for Veterans Claims) January 31, 2017.  

In this instance, the Veteran asked for a hearing not just for the two claims implicated by Bryant but also for his two other remaining claims. Based on this request, he is entitled to a hearing for all four claims.  

In terms of the claim for sleep apnea, the JMR found that the Board relied upon a negative nexus opinion from an October 2009 VA examination that was inadequate. The JMR found that it was an improper rationale for the VA examiner's opinion to be solely based on the fact that the Veteran's service treatment records are devoid of reference to the claimed disability or symptoms of the claimed disability. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). Therefore the JMR ordered the Board to obtain a clarifying medical opinion that explicitly determines whether it was at least as likely as not that the Veteran's sleep apnea is related to his active duty service. The October 2009 examination opined that it was less likely than not that the Veteran's current sleep apnea condition was caused by or a result of sleep problems while on active duty because "service records do not document problems associated with sleep apnea such as morning headaches, daytime somnolence and upper respiratory problems". The examiner stated "Instead, he has long history of an anxiety disorder which commonly causes sleep problems. Also, the sleep problems in service records are related to his back pain since the only reference to sleep problems while on active duty is his request of a bed board to alleviate his symptoms". Specifically, the JMR found that the conclusion that anxiety disorder "commonly causes sleep problems" is not a reasoned explanation but a generalized statement. The JMR asked for an addendum opinion that is not solely rooted in the absence of evidence in service treatment records or in general statements regarding common causes of sleep apnea. 

Accordingly, the case is REMANDED for the following action:

1. Schedule a Travel Board hearing before a Veterans Law Judge in San Antonio, Texas pursuant to the Veteran's December 2016 hearing request for all four claims of service connection for low back disorder, sleep apnea, deviated septum and tinnitus. 

2. Obtain an addendum opinion from the October 2009 VA examiner for sleep apnea, if available. If not available, please find an appropriate specialist. The addendum opinion must specifically determine the etiology of the Veteran's obstructive sleep apnea. The electronic record, to include a copy of this Remand, must be made available to and reviewed by the examiner. The examiner is asked to furnish an opinion with respect to the following:

a) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current obstructive sleep apnea had its onset during any period of service, to include reports of in-service sleep problems. The examiner should also address specifically the current etiology of the Veteran's obstructive sleep apnea and not rely solely on the potential absence of a diagnosis of or symptoms related to sleep apnea in service. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



 


